DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on March 1, 2021 has been carefully considered.  Claims 1-14 are withdrawn.  Claims 15-33 are under consideration.
Response to Arguments
Applicant's arguments filed on March 1, 2021 have been fully considered.  Applicant (at page 12, second paragraph) argues, 
“Kurisu has its heater 5 inside the furnace 1. Heating in Gebauer is done by heaters in the input line, so there is no reason to add another heater inside the reactor. The back cycle loop in Gebauer is lead via filter and pump into the second heater, thus external to the reactor, while a back cycle in Kurisu is internal from the partial condenser to above the plate and back to the heater. Simply adding the teachings of Kurisu to Gebauer thus ignores that they are not easily compatible. Adding such heater might lead to further problems that Gebauer did not have before.”
	Applicant (at page 12, fifth and sixth paragraphs) further argues,
“Gebauer is designed to produce certain ranges of output, particularly waxes and paraffines, see par. [0022], Kurisu applies a partial condenser to prevent clogging, see page 6, lines 2-4. Gebauer does not describe any problem with clogging, though the technology found in Kurisu was well known when Gebauer was filed.
Still, if there had been a clogging problem in Gebauer, and such partial condenser would indeed have been obvious to install in the reactor of Gebauer, there is 
The Office respectfully disagrees.
Applicant argues that there is no reason to add another heater inside the cracking reactor 10 of Gebauer et al. when heating is already being conducted by the external heating devices 8, 9.  However, the rejection is based on the substitution of the entire cracking reactor of Kurisu et al. (see FIG. 1), which includes both a lower heating section with a heating device 5 and an upper cooling section with a cooling tube 7 (i.e., an internal condenser), for the cracking reactor in the apparatus of Gebauer et al.  During the operation of the Kurisu et al. cracking reactor, the lower heating section thermally decomposes the melted plastic waste into gaseous hydrocarbons, which then flow upwards into the upper cooling section.  In the upper cooling section, the gaseous hydrocarbons having a large number of carbon atoms, such as hard waxes and heavy components, are liquefied by condensation, and the cooler liquid flows back down towards the lower heating section to be subject to further thermal decomposition.  The gaseous hydrocarbons that do not condense, such as hydrocarbons having a smaller number of carbon atoms, pass through the upper cooling section and are discharged through an outlet 2 at the top of the cracking reactor.  Given the continuous recycling of the condensed liquid from the upper cooling section to the lower heating section of the cracking reactor, it would make sense for one of ordinary skill in the art to provide an additional heater inside of the lower heating section of the cracking reactor in the modified apparatus of Gebauer et al. in order to ensure that the melted plastic waste in the lower heating section was maintained at the high temperature required for thermal 
Applicant also argues that Gebauer et al. does not disclose any issues with clogging.  However, Kurisu et al. recognizes that apparatus comprising a cracking reactor and an external cooling section connected via piping are prone to clogging.  Specifically, Kurisu (see translation at page 4-5) discloses,
“In the usual installations in which the oven does not include section, cooling and thermal decomposition produces leaving the oven are directly cooled and separated by an external condenser for isolation, compounds with a large number of carbon atoms tend to settle and to solidify on the inner wall of the pipes and the condenser to prevent passage.  When cooling and separation of thermal decomposition products are assured by a fractionation condenser mounted outside the furnace, the same drawbacks in the supply line of the condenser are con-state.  On the contrary, the apparatus of the invention comprises a cooling section inside the oven, which prevents clogging.  In addition, it is possible to obtain products having a boiling point falling within a chosen range because it is possible to freely determined the desired boiling range for the products, in particular for the oily material, by a suitable adjustment of the temperature of the cooling section.”
	In light of Kurisu et al.’s teachings, one of ordinary skill in the art would have expected the apparatus of Gebauer et al., which comprises a cracking reactor 10 connected by piping to an external cooling section (i.e., at fractionating column 11), to be inherently prone to clogging because gaseous hydrocarbons that have a large number of carbon atoms can discharge from 
Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cracking reactor of Kurisu et al. for the cracking reactor in the apparatus of Gebauer et al. because the cracking reactor, with its internal cooling section, would help prevent gaseous hydrocarbons that have a large number of carbon atoms from solidifying on the inner walls of the piping and clogging the piping.  
The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Claim Interpretation
The instant “device” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15-18, 21, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A) and Ashe et al. (US 2004/0202587).
Regarding claims 15 and 21, Gebauer et al. discloses a device (see FIG. 1; machine translation) for processing reusable plastic materials (i.e., waste plastics or mixtures thereof with predominant polyolefin content; see paragraph [0010]), said device comprising: 
a first heating device (i.e., a first tube furnace 8, see paragraph [0023]); 
a second heating device (i.e., a second tube furnace 9); 
a cracking reactor (i.e., a cracker 10); and 
a recycle stream line that leads from a lower area of the cracking reactor 10 via a separator system (i.e., a filter 12) into the feed line of melted reusable plastic materials from the first heating device 8 into the second heating device 9 (i.e., “Part of the melt of the cracker 10 was circulated through the tube furnace 9 by means of the filter 12 and pump 13,” see paragraph [0025]).
Gebauer et al. fails to disclose that the cracking reactor 10 comprises a heat exchanger situated inside the cracking reactor and a partial condenser having a cooling/heating device that is designed in such a way that a defined temperature is settable in the partial condenser.
Kurisu et al. discloses a device (see FIG. 1; translation) for processing plastic waste (i.e., waste synthetic polymers), said device comprising a heating device (i.e., a feed device 4 which 1, wherein “the heating section provides thermal decomposition of the feed for the formation of a large number of hydrocarbons”, see page 3, third paragraph).  Specifically, Kurisu et al. discloses that the cracking reactor 1 comprises a heat exchanger situated inside the cracking reactor (i.e., a heating device 5, wherein “The heater is of the smoke tube type for indirect heat exchange and allows heating of the feed waste to the decomposition temperature with both sensible heat and heat of decomposition,” see page 3, fourth paragraph) and a partial condenser having a cooling/heating device that is designed in such a way that a defined temperature is settable in the partial condenser (i.e., a cooling section of the furnace 1 comprising a cooling tube 7, wherein, “The gases then pass through a cooling section which is maintained at a temperature chosen by means of the cooling tube 7.  During this operation, the heavy constituents whose boiling point is higher than the temperature of the cooling section are condensed and fall on the tray system 6 to return to the heating section for further decomposition”, see page 4, first and second paragraphs).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cracking reactor of Kurisu et al. for the cracking reactor 10 in the device of Gebauer et al. because the cracking reactor would be able to obtain products having a boiling point falling within a chosen range since it is possible to freely determined the desired boiling range for the products, and the cracking reactor would prevent the clogging of the downstream piping, since heavy hydrocarbons do not escape as vapors and are returned to the cracking reactor for further thermal decomposition, as taught by Kurisu et al. (see page 1, last paragraph, to page 2, last paragraph; page 4, seventh paragraph, to page 5, 
	Kurisu et al. (see FIG. 1) fails to disclose that the heat exchanger 5 situated inside the cracking reactor 1 comprises a heat transfer surface sufficiently large such that cracking operation in the cracking reactor can be carried out using a heat carrier medium of the heat exchanger held at a temperature that is no more than approximately 20°C above a sought temperature of the cracking operation.
However, the specific heat transfer surface area does not confer patentability to the claim since the precise heat transfer surface area would have been considered a result effective variable by one having ordinary skill in the art, as taught by Ashe et al.
Ashe et al. (see FIG. 1-2) discloses a reactor 1 comprising a heat exchanger situated inside the reactor (i.e., one or more heat transfer conduits 3, 4, 5 immersed in a process fluid 2; see paragraphs [0058]-[0059], [0071]); wherein the reactor can be used for conducting physical processes as well as chemical reactions in which there is a breakdown of molecules into two or more molecules (see paragraph [0001]), including reactions where heat is generated or absorbed (see paragraph [0058]).  Ashe et al. discloses that the optimal heat transfer surface area of the heat exchanger will vary according to the temperature differences employed and the thermodynamic and physical characteristics of a system, and this optimal heat transfer surface area can be calculated using an iterative process (see paragraph [0089]; EXAMPLE 1 at paragraphs [0187]-[0254]).
Referring to EXAMPLE 1, the heat transfer surface area (A) of a heat exchanger is determined from the following equation:
                
                    A
                    =
                    
                        
                            q
                        
                        
                            U
                            ∙
                            L
                            M
                            T
                            D
                        
                    
                    =
                    
                        
                            m
                            ∙
                            
                                
                                    C
                                
                                
                                    p
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            s
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            t
                                        
                                        
                                            s
                                            o
                                        
                                    
                                
                            
                        
                        
                            U
                            ∙
                            L
                            M
                            T
                            D
                        
                    
                
            

q = the heat gain (or heat loss) by the heat transfer fluid (kW);
U = the overall heat transfer coefficient (kW·m-2·K-1);
LMTD = the log mean thermal difference between the service and process fluids (°C), which is equal to [(Tp-tsi)-(Tp-tso)]/ln[(Tp-tsi)/(Tp-tso)], where Tp is the temperature of the process fluid, tsi is the service fluid inlet temperature, and tso is the service fluid outlet temperature;
m = the mass flow of the heat transfer fluid (kg/s);
Cp = the specific heat of the heat transfer fluid (kJ·kg-1·K-1); and
tsi - tso = the temperature change of the heat transfer fluid (°C).
(see, e.g., paragraphs [0075]-[0083], [0163]-[0166], [0190]-[0194], [0208]-[0211]).
	The heat transfer surface area (A) is therefore a function of the temperature difference between the service fluid (i.e., the heat carrier medium of the heat exchanger) and the process fluid (i.e., in Applicant’s case, the plastic melt in the cracking reactor), and this temperature difference is represented by the log mean thermal difference between the process and service fluids, or LMTD.  Ashe et al. discloses that, in general, the LMTD “must be high as possible but not so great that boiling, burning, or freezing occur on the pipe surface” (see paragraph [0189]).  In the case of an organic process fluid and a synthetic heat transfer oil, a LMTD of no greater than approx. 20°C was suitable (i.e., LMTD of 5°C, 10°C, 15°C, and 20°C; see TABLE 3).
	In EXAMPLE 1, an initial calculation (first iteration) was made based on a 4 mm diameter heat exchange conduit.  However, the conduit exhibits an unacceptably high pressure drop (see paragraph [0225]).  A second calculation (second iteration) was then made based on a 5 mm diameter heat exchange conduit, and the conduit was found to offer good linear velocities and 
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the heat transfer surface area of the heat exchanger in the modified device of Gebauer et al. according to the temperature difference employed between a heat carrier medium of the heat exchanger and the plastic melt in the cracking reactor, as well as the thermodynamic and physical characteristics of the system, in order to provide an efficient heat transfer operation where the linear velocity of the heat carrier medium can be reasonably high, so as to maintain a satisfactory control response and a good overall heat transfer coefficient, and the pressure drop of the heat carrier medium through the heat exchanger is low.  Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Regarding claims 16 and 18, Gebauer et al. discloses that the first heating device 8 and the second heating device 9 are in each case a tube heat exchanger (i.e., a “tube” furnace, see FIG. 1), wherein the tubes are filled with the melted reusable plastic materials.  Gebauer et al. does not specifically state that each tube heat exchanger is “flushed with thermal oil”.  Gebauer et al., however, discloses that the system comprises other heating devices (i.e., at a supply line 3, at a pre-cracker 5), wherein the heating of the other heating devices “can take place via a thermal oil” (see paragraphs [0013], [0018]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure each tube heat exchanger of the first heating device 8 and the second heating device 9 in the modified device of Gebauer et al. to be flushed with thermal oil because the use of thermal oil for the specific purpose of heating a heating device was already known in the art.  
Regarding claim 17, Gebauer et al. discloses that the first heating device 8 is used to heat the plastic materials to a temperature between 350 °C and 390 °C (see paragraph [0023]), and the second heating device 9 is used to heat the plastic materials to a higher temperature 10 is maintained at a temperature between 390 °C and 430 °C (see paragraphs [0010], [0024]).  Gebauer et al. does not specifically state that the heating devices and the cracking reactor have “independently controllable heaters”.  However, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heating devices and the cracking reactor in the modified device of Gebauer et al. to have independently controllable heaters because the provision of independent controls for enabling each heater to be respectively maintained at its desired or optimal heating temperature as required by the process would have been well-known to one of ordinary skill in the engineering art.
Regarding claim 31, Gebauer et al. (see FIG. 1) fails to disclose that a heat transfer surface of the first heating device 8 and the second heating device 9 is “adapted such that a temperature difference between the thermal oil and a desired temperature of the melted reusable plastic materials is no greater than about 20°C”.  
However, as discussed with respect to claim 15 above, Ashe et al. discloses that the optimal heat transfer surface area of a heat exchanger will vary according to the temperature difference employed between the heat transfer fluid and the process fluid, as well as the thermodynamic and physical characteristics of a system, and this optimal heat transfer surface area can be calculated using an iterative process.  In EXAMPLE 1, an optimal heat transfer surface area for the heat exchange conduit (i.e., length of a 5 mm diameter coil; see TABLE 3) was selected based on the temperature difference (LMTD) between the heat transfer fluid and the process fluid and the process load (Heat capacity (W)) under the operating conditions of the but not so great that boiling, burning, or freezing occur on the pipe surface” (see paragraph [0189]).  In the case of an organic process fluid and a synthetic heat transfer oil, a LMTD of no greater than approx. 20°C was suitable (i.e., LMTD of 5°C, 10°C, 15°C, and 20°C; see TABLE 3).
Therefore, the specific heat transfer surface area of each of the first heating device and the second heating device is not considered to confer patentability to the claim since the precise heat transfer surface area would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the heat transfer surface area of each of the first and second heating devices in the modified device of Gebauer et al., according to the temperature difference employed between the thermal oil and the melted reusable plastic materials and the thermodynamic and physical characteristics of the system, in order to provide an efficient heat transfer operation with a satisfactory control response, a good overall heat transfer coefficient, and a low pressure drop.  Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design the first and second heating devices based on a temperature difference that was no greater than approx. 20°C between the thermal oil and the melted reusable plastic materials in the modified device of Gebauer et al. because, in the case of an organic process fluid and a synthetic heat transfer oil, such temperature difference would have been suitable for providing efficient heat transfer without burning the process fluid on the heat transfer surface, as suggested by Ashe et al. (see paragraphs [0086], [0189]).  Also, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
Regarding claim 32, Gebauer et al. discloses that the cracking reactor 10 is maintained at a temperature between 390 °C and 430 °C (see paragraphs [0010], [0024]).  Ashe et al. further discloses that, in general, the LMTD “must be high as possible but not so great that boiling, burning, or freezing occur on the pipe surface” (see paragraph [0189]).  In the case of an organic process fluid and a synthetic heat transfer oil, a LMTD of no greater than approx. 20°C was shown to be suitable (i.e., LMTD of 5°C, 10°C, 15°C, and 20°C; see TABLE 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cracking reactor in the modified device of Gebauer et al. based on a temperature of a heat carrier medium of the heat exchanger held at between about 405°C to about 420°C because, where a claimed range overlaps or lies inside the ranges disclosed by the prior art, a prima facie case of obviousness exists, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05.
Regarding claim 33, Kurisu et al. further discloses that the heat exchanger 5 of the cracking reactor 1 (see FIG. 1) is situated in the cracking reactor in such a way that a centrally situated agitator is dispensed with (i.e., no agitator is disclosed or shown).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A) and Ashe et al. (US 2004/0202587), as applied to claim 15 above, and further in view of Stabel et al. (US 5,731,483).
Gebauer et al. discloses that the separator system comprises a filter 12 (see FIG. 1, para. [0025]). Gebauer et al., however, fails to disclose a cyclone separator.
2), said device comprising a recycle stream line fluidly connecting an outlet of a cracking reactor 6 via a separator system 9 to a feed line of melted reusable plastic material to the cracking reactor (i.e., a bottoms product from the cracker 6 is returned directly to the cracker via a melted plastic feed line extending between the container 4 and the cracker 6, after removal of residues and solids 8).  Specifically, Stabel et al. discloses that the separator system includes a cyclone separator (i.e., “Residues and solids 8 are removed, for example by means of a hydrocyclone 9,” see column 5, lines 33-35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a cyclone separator for the filter in the modified device of Gebauer et al., on the basis of suitability for the intended use thereof, because a cyclone separator was known to satisfactorily remove residues and solids from a recycle stream to a cracking reactor, as taught by Stabel et al., and furthermore, the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A), Ashe et al. (US 2004/0202587), and Stabel et al. (US 5,731,483), as applied to claim 19 above, and further in view of Smith et al. (US 6,413,488).
The combination of Gebauer et al., Kurisu et al., Ashe et al., and Stabel et al. fails to disclose or adequately suggest that the separator system has, in addition to the cyclone 
Smith et al. (see FIG. 1; column 4, line 50 to column 5, line 2) discloses an apparatus comprising reactor-contactor 2 and a recycle stream line (i.e., including lines 4, 6, 7, 9, 14, 15 and 1) that leads from a lower area of the reactor 2 via a separator system back to the reactor-contactor; wherein the separator system includes a cyclone separator (i.e., a hydrocyclone 10), and, specifically, a sedimentation/settling tank (i.e., a settling chamber 12) which is situated outside of the recycle stream line but connected to the cyclone separator (i.e., via conduit 11), and which is connected to the recycle stream line via a bypass (i.e., via lines 17 and 17a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the recited sedimentation/settling tank in the modified device of Gebauer et al. because the sedimentation/settling tank would enable the separation of an additional amount of the fluids from the residues and solids for recycling to the reactor, as taught by Smith et al.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A) and Ashe et al. (US 2004/0202587), as applied to claim 21 above, and further in view of Horizoe et al. (US 6,172,271).
Kurisu et al. discloses that, in the cracking reactor 1, a tray system 6 is situated upstream from the partial condenser 7 (see FIG. 1; page 4, second and third paragraphs).  Kurisu et al., however, does not disclose a packed column situated upstream from the partial condenser 7.
Horizoe et al. discloses a device for processing reusable plastic materials (see column 5, 120 for pyrolyzing the plastic materials) including a partial condenser having a cooling/heating device capable of setting a temperature in the partial condenser (i.e., a cooling unit 43; e.g., employing indirect cooling by means of cold water or direct cooling by means of cooled low-boiling point oils, see column 7, lines 11-25); and, specifically, a packed column (i.e., gas/liquid interfacial unit 41 comprising a distillation column, such as a filled or tray tower) upstream from the partial condenser.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a packed column for the tray system of the cracking reactor in modified device of Gebauer et al., on the basis of suitability for the intended use thereof, because a packed column (i.e., a filled tower) or a tray system (i.e., a tray tower) would have been recognized in the art as equivalents for providing the same result, as taught by Horizoe et al., and the substitution of known equivalent structures involves only ordinary skill in the art.  When the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A) and Ashe et al. (US 2004/0202587), as applied to claim 15 above, and in further view of McNamara et al. (US 2012/0261247).
Regarding claims 23 and 24, Gebauer et al. discloses a distillation unit including a distillation column (i.e., a fractionating column 11, operating under normal pressure or vacuum, to separate paraffin and/or waxes; see FIG. 1 and paragraph [0024]) situated downstream from the cracking reactor 10.  Gebauer et al., however, fails to disclose the claimed distillation unit.
1), said device comprising a cracking reactor (i.e., a pyrolysis reactor 6) having a feed line 5 for melted reusable plastic material (i.e., supplied by an extruder 4 having four heating stages to melt the plastics material); and a distillation unit that includes a reboiler (i.e., heater 28) and a distillation column (i.e., vacuum distillation column 26) situated downstream from the cracking reactor 6, the distillation column 26 having an intermediate tray such that a liquid fraction (i.e., for a diesel product, removed by pump 35) may be stripped off at the intermediate tray, and a gaseous fraction may be stripped off at the top of the column (i.e., via the line at the top of the column 26); wherein a cooler 36 for cooling the liquid fraction and a condenser 42 for partially condensing the gaseous fraction are situated downstream from the distillation column 26, the cooler 36 and the condenser 42 having a heating/cooling device via which a defined temperature is settable in the cooler and condenser (i.e., by means of cooling water CW). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the distillation unit of McNamara et al. in the modified device of Gebauer et al. because the distillation unit was shown to satisfactorily enable the separation of multiple product streams from the effluent of a cracking reactor, and furthermore, the vacuum distillation column is smaller and allows for operation at much lower temperatures, while achieving equivalent results to an atmospheric distillation column, as taught by McNamara et al. (see paragraph [0075]).
Regarding claim 25, FIG. 1 of McNamara et al. appears to suggest that the distillation column 26 is designed, at least in part, as a packed column (i.e., as shown by upper and lower 26 is a packed column, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a packed column for the distillation column in the modified device of Gebauer et al. because the use of packing material in distillation columns for the facilitating the separation of fluid fractions would have been considered conventional in the chemical engineering art.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A), Ashe et al. (US 2004/0202587), and McNamara et al. (US 2012/0261247), as applied to claim 23 above, and further in view of Furr (US 4,367,121).
The combination of Gebauer et al., Kurisu et al., Ashe et al., and McNamara et al. fails to disclose or suggest that the distillation column is provided with a recycle stream line in such a way that a portion of the liquid fraction stripped off from the distillation column may be returned to the distillation column above the intermediate tray, which is the withdrawal point.
Furr discloses an apparatus (see FIG. 1) comprising a distillation unit that includes a reboiler (i.e., a conduit means 62 flowing a heating fluid) and a distillation column (i.e., a fractional distillation column 11), the distillation column having an intermediate tray (i.e., a tray 26) such that a liquid fraction may be stripped off at the intermediate tray (i.e., through conduit means 28), and a gaseous fraction may be stripped off at the top of the column (i.e., through conduit means 15).  Specifically, Furr (see column 3, line 64 to column 4, line 14) discloses that the distillation column is provided with a recycle stream line in such a way that a portion of the liquid fraction stripped off from the distillation column may be returned to the distillation 28 at the intermediate tray 26 can be flowed through a conduit means 29, cooled in a heat exchanger 31, and returned to the distillation column 11 as a center reflux through a line 34 which enters the column above the intermediate tray 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed recycle stream line at the distillation column in the modified device of Gebauer et al. because the recycle stream line would allow for a closer control of the heat removal from the distillation column and help maintain a desired side draw product stream purity, as taught by Furr (see column 1, lines 7-47).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A), Ashe et al. (US 2004/0202587), and McNamara et al. (US 2012/0261247), as applied to claim 23 above, and in further view of Kwak (US 2003/0019789).
Regarding claim 27, the combination of Gebauer et al., Kurisu et al., Ashe et al., and McNamara et al. fails to disclose or suggest at least one adsorption or filtration unit for adsorbing impurities from the liquid fraction or the condensed portion of the gaseous fraction.
Kwak discloses an apparatus (see FIG. 1-3) for processing reusable plastic materials (i.e., waste plastics, see paragraph [0033]) comprising a cracking reactor (i.e., a catalytic cracker 10, see paragraph [0041]) and a distillation unit for separating multiple hydrocarbon fractions from the effluent (i.e., a fractionation step for producing a kerosene fraction, a gasoline-based fraction, and a diesel oil fraction; see paragraph [0050]-[0051]). Specifically, Kwak discloses at least one adsorption or filtration unit for adsorbing impurities from the hydrocarbon product 38 and passed to an absorber 39 filled with activated carbon for decolorization prior to the fraction being stored in a storage tank 40, see FIG. 3 and paragraph [0067]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recited at least one adsorption or filtration unit in the modified device of Gebauer et al. because the at least one adsorption or filtration unit would allow for the further purification and decolorization of the liquid fraction or the condensed portion of the gaseous fraction prior to its storage, as taught by Kwak.
Regarding claim 28, Kwak (see FIG. 3) discloses that the adsorption or filtration unit has multiple adsorbers or filters, respectively, connected in parallel (i.e., two filters 38 connected in parallel; two adsorbers 39 connected in parallel; see FIG. 3).  As well known in the art, adsorption or filtration units require periodic regeneration since the accumulation of impurities on the adsorption or filtration media reduces its performance over time.  Therefore, the examiner takes official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the multiple adsorbers or filters in the modified device of Gebauer et al. to be capable of being connected or disconnected in alternation for adsorption/filtration or regeneration in order to enable the performance of the unit to be restored.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer et al. (DE 197 22 585 B4) in view of Kurisu et al. (BE 830380 A) and Ashe et al. (US 2004/0202587), as applied to claim 21 above, and further in view of Widmer et al. (US .
Kurisu et al. does not specifically disclose that the cooling/heating device (i.e., the cooling tube 7, FIG. 1) comprises a heat carrier and a temperature control unit, wherein the temperature control unit is adapted to bring a temperature of the heat carrier that is necessary to set a defined temperature, and wherein the heat carrier comprises a thermal oil.
Widmer et al. discloses a device for processing plastic-containing waste (see paragraph [0002]), said device comprising a partial condenser 40 (see FIG. 16; paragraphs [0066]-[0069]) receiving vapors originating from a cracking reactor (see paragraph [0066]), said partial condenser 40 having a cooling/heating device (i.e., cooling pipes) that is designed in such a way that a defined temperature is settable in the partial condenser (i.e., “In the partial condenser an exact temperature is set using cooling pipes. This temperature can be between 150° C. and 300° C.,” see paragraph [0067]).  Specifically, Widmer et al. discloses that the cooling/heating device comprises a heat carrier that is thermal oil (i.e., “a heat carrier (cooling medium) thermo-oil (40.2 and 40.3) is used,” see paragraph [0067]) and a temperature control unit adapted to bring a temperature of the heat carrier that is necessary to set a defined temperature (i.e., “A regulating unit (40.5) is used for this in order to set the temperature in the partial condenser (40),” see paragraph [0065]; “The regulating set (40.4) functions as a cold and hot battery that maintains the exact temperature for the thermo-oil,” see paragraph [0067]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat carrier of thermal oil and a temperature control unit for the cooling/heating device in the modified device of Gebauer et al. because it was known to use thermal oil as the heat carrier of a partial condenser for partially condensing the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774